 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOshman's Sporting Goods, Inc. and Teamsters,Warehousemen & Miscellaneous Union, Local860, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Case 20-CA-12335June 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on January 5, 1977, byTeamsters, Warehousemen & Miscellaneous Union,Local 860, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, and duly served onOshman's Sporting Goods, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Acting RegionalDirector for Region 20, issued a complaint andnotice of hearing on January 28, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 7,1976, following a Board election in Case 20-RC-13255 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; and that,commencing in July 1976 and on December 3, 1976,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-ly with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On February 7, 1977,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On February 28, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 8,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-I Official notice is taken of the record in the representation proceeding,Case 13-RC-13255, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,230 NLRB No. 34dent thereafter filed a response to Notice To ShowCause, entitled "Memorandum in Opposition toMotion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent attacks theUnion's majority status and certification, assertingthat its election objections, which were overruledwithout a hearing, warranted setting aside theelection and alternatively asserting that it is entitledto an evidentiary hearing on its objections. On theother hand, the General Counsel contends that thereare no issues of law or fact requiring a hearing andthat the Motion for Summary Judgment should begranted. We agree with the General Counsel.Review of the entire record, including that in Case20-RC-13255, discloses that the Union lost theMarch 3, 1976, election conducted pursuant to theRegional Director's Decision and Direction ofElection. The Union filed timely objections. On April14, 1976, the Regional Director issued a Supplemen-tal Decision ordering that a hearing be held on someof the objections. Thereafter, pursuant to a stipula-tion of the parties approved by the RegionalDirector, the results of the election were set aside anda rerun election was conducted. In the rerun election,14 votes were cast for, and 8 against, the Union, andthere were no challenged ballots. The Respondentfiled timely objections alleging, in substance, that theUnion (I) threatened and coerced employees tosupport it; and (2) made material misrepresentationsof fact concerning wage increases, prevailing wagerates, and the Respondent's unlawful conduct duringthe first election. After investigation of the objec-tions, the Regional Director issued on July 7, 1976,her Second Supplemental Decision and Certificationof Representative in which she overruled the objec-tions in their entirety and certified the Union. TheRespondent filed a timely request for review of theRegional Director's Second Supplemental Decision,reiterating its objections and contending that it waserror to overrule the objections without a hearingand to certify the Union. On October 7, 1976, theBoard denied the Respondent's request for review asit raised no substantial issues warranting review. By1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C. Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.312 OSHMAN'S SPORTING GOODS, INC.this denial of review, because of the lack ofsubstantial issues, the Board also necessarily foundthat there were no issues warranting a hearing.2Itthus appears that there are no issues of fact or lawrequiring a hearing herein and that the Respondent isattempting to raise issues which were raised andresolved in the underlying representation proceeding.This it may not do.3It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation with retail andwholesale facilities located in the State of California,including a warehouse facility located at Millbrae,California, has been engaged in the retail sale ofsporting goods and equipment. During the pastcalendar year, Respondent, in its business opera-tions, received gross revenues in excess of $500,000.During that period, Respondent, in its businessoperations, received in California goods valued inexcess of $50,000 directly from suppliers locatedoutside the State of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.2 Williams Energy Company, 218 NLRB 1080, 1081 (1975).3 Modine Manufacturing Company, 203 NLRB 527, enfd. 500 F.2d 914(C.A. 8, 1974); CSC Oil Company, 220 NLRB 19 (1975).II. THE LABOR ORGANIZATION INVOLVEDTeamsters, Warehousemen & MiscellaneousUnion, Local 860, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All warehouse employees employed by theEmployer at its Millbrae, California, facility,including shippers, receivers, stockers, packers,order fillers, order pullers, truck drivers andwarehouse clerical employees; excluding all otheremployees, guards and supervisors as defined inthe Act.2. The certificationOn May 13, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on July 7, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing in July 1976 and on December 3,1976, and at all times thereafter, the Union hasrequested the Respondent to bargain collectivelywith it as the exclusive collective-bargaining repre-sentative of all the employees in the above-describedunit. Commencing in July 1976 and on December 3,1976, and continuing at all times thereafter to date,the Respondent has refused, and continues to refuse,to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that the Respondent has,since in July 1976 and on December 3, 1976, and at4 See Pittsburgh Plate Glass Co. v. N.LRB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDall times thereafter, refused to bargain collectivelywith the Union as the exclusive representative of theemployees in the appropriate unit, and that, by suchrefusal, Respondent has engaged in and is engagingin unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Oshman's Sporting Goods, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters, Warehousemen & MiscellaneousUnion, Local 860, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All warehouse employees employed by theEmployer at its Millbrae, California, facility, includ-ing shippers, receivers, stockers, packers, order fillers,order pullers, truck drivers and warehouse clericalemployees; excluding all other employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since July 7, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing in July 1976 and on December 3,1976, and at all times thereafter, to bargain collec-tively with the above-named labor organization asthe exclusive bargaining representative of all theemployees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Oshman's Sporting Goods, Inc., Millbrae, California,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Teamsters, Ware-housemen & Miscellaneous Union, Local 860,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of its employeesin the following appropriate unit:All warehouse employees employed bythe Employer at its Millbrae, California,facility, including shippers, receivers, stock-ers, packers, order fillers, order pullers, truckdrivers and warehouse clerical employees;excluding all other employees, guards andsupervisors as defined in the Act.314 OSHMAN'S SPORTING GOODS, INC.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Millbrae, California, facility, copiesof the attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Team-sters, Warehousemen & Miscellaneous Union,Local 860, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All warehouse employees employed bythe Employer at its Millbrae, California,facility, including shippers, receivers, stock-ers, packers, order fillers, order pullers, truckdrivers and warehouse clerical employees;excluding all other employees, guards andsupervisors as defined in the Act.OSHMAN'S SPORTINGGOODS, INC.315